Case 1:19-cv-02955-AJT-JFA Document 43 Filed 06/23/20 Page 1 of 2 PageID# 212



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

IN RE: CAPITAL ONE CONSUMER                         )
DATA BREACH SECURITY LITIGATION                     ) MDL No. 1:19md2915 (AJT/JFA)
______________________________________              )
                                                    )
This Document Relates to: 1:19-cv-02955             )
______________________________________              )

                           NOTICE OF VOLUNTARY DISMISSAL


           PLEASE TAKE NOTICE that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs
Kimberly Barnes, Devon Reid, Amanda Comonte, Michael Lewis, Crystal Biggs, Bret Glidewell,
Joseph Cook, and David Curto, hereby dismisses their claims in the above-captioned action in their
entirety, without prejudice as to their ability to submit a claim as an absent class member in the
event of a future recovery in this action. This Notice of Voluntary Dismissal is being filed with
the Court before service by Defendant of either an answer or a motion for summary judgment.




                                             Respectfully submitted,

Dated: June 22, 2020                 By:     /s/ Steven T. Webster
                                             Steve T. Webster (VSB No. 31975)
                                             WEBSTER BOOK LLP
                                             300 N. Washington Street, Suite 404
                                             Alexandria, VA 22314
                                             Telephone: (888) 987-9991
                                             swebster@websterbook.com

                                             Plaintiffs’ Local Counsel

                                     By:     /s/ Michael A. Yoder
                                             Michael A. Yoder (VSB No. 93863)
                                             SLOCUMB LAW FIRM, LLC
                                             1225 I Street NW, Suite 550A
                                             Washington, DC 20005
                                                                          So Ordered
                                             Telephone: (202) 737-4141
                                             myoder@slocumblaw.com


                                                                                                 06/23/2020

549017.4
Case 1:19-cv-02955-AJT-JFA Document 43 Filed 06/23/20 Page 2 of 2 PageID# 213



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 22, 2020, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing to all
counsel of record.



                                             /s/ Michael A. Yoder
                                             Michael A. Yoder (VSB No. 93863)
                                             SLOCUMB LAW FIRM, LLC




549017.4                                        2
